Serial: 231208
                    IN THE SUPREME COURT OF MISSISSIPPI

                                  No. 2020-BD-00222-SCT


THE MISSISSIPPI BAR

v.

CHARLENE MAUK-WILLIAMS


                               ORDER OF DISBARMENT

¶1.    This matter came before the en banc Court on the Formal Complaint filed by the

Mississippi Bar against Charlene Mauk-Williams, a member of the Bar who pled guilty to

and was convicted of the felony of contributing to the neglect of a minor under Mississippi

Code Section 97-5-39(1)(d) (Rev. 2014).

¶2.    Under Rule 6 of the Rules of Discipline for the Mississippi State Bar, conviction of

the crime of contributing to the neglect of a minor is cause for summary disbarment. Miss.

R. Discipline 6(a), (d). Invoking Rule 6, the Mississippi Bar requests Mauk-Williams’s

disbarment. The Bar has included a certified copy of the judgment of conviction against

Mauk-Williams, which this Court treats as “conclusive evidence” that she committed the

disbarrable offense of contributing to the neglect of a minor. Miss. R. Discipline 6(a), (d)

(directing that when the time for appeal of the conviction expires, “Complaint Counsel shall

certify that result to the Court, and the Court shall forthwith enter an order of disbarment”).

Mauk-Williams was personally served with the Bar’s summons and complaint, and she has

not responded to the complaint.
¶3.   IT IS THEREFORE ORDERED as follows:

      1.   Charlene Mauk-Williams is hereby disbarred from the practice of law in the
           State of Mississippi, and her name shall be immediately removed from the
           rolls of the Mississippi Bar;

      2.   The Clerk of the Supreme Court of Mississippi (the Clerk) shall immediately
           forward to the attorneys of record for each party herein a copy of this Order of
           Disbarment and shall send Mauk-Williams’s copy by certified mail, return
           receipt requested;

      3.   The Clerk shall immediately forward an attested copy of this Order of
           Disbarment to the Clerks of the United States District Court, Northern and
           Southern Districts of Mississippi, to the Clerk of the United States Court of
           Appeals for the Fifth Circuit, and to the Clerk of the Supreme Court of the
           United States;

      4.   The Clerk shall immediately forward an attested copy of this Order of
           Disbarment to the judges of the circuit, chancery, and county courts of the
           districts where Mauk-Williams resided and practiced law, with instructions to
           include a copy of this judgment upon the minutes of their respective courts;

      5.   The Clerk shall forward an attested copy of this Order of Disbarment to the
           Executive Director of the Mississippi Bar;

      6.   Mauk-Williams is assessed all costs of this disciplinary proceeding. See Miss.
           R. Discipline 25;

      7.   Mauk-Williams is hereby enjoined from practicing law in Mississippi; from
           holding herself out as an attorney at law; from performing any legal service for
           others; from accepting any fee directly or indirectly for legal services to be
           performed for others; from appearing as counsel or in any representative
           capacity in any proceeding in any court of the State of Mississippi, or before
           any administrative body or agency thereof; from holding herself out to others
           as or using her name in any manner in conjunction with the phrases “attorney
           at law,” “attorney,” “counselor at law,” “counselor,” or “lawyer,” for the
           period of her disbarment until such time as she is reinstated to the practice of
           law in this State by the Supreme Court of Mississippi;

      8.   Within ten days of receipt of this Order of Disbarment, Mauk-Williams shall

                                           2
      notify in writing each of her Mississippi clients of her disbarment and of her
      consequent inability to act as an attorney and shall advise each such client to
      promptly substitute another attorney or attorneys in her place or to seek legal
      advice elsewhere;

9.    Mauk-Williams shall return all files, papers, monies, and other properties
      belonging to her Mississippi clients in her possession, if any such clients
      request same after receiving notification from her. Within thirty days of receipt
      of this Order of Disbarment, Mauk-Williams shall file with this Court an
      Affidavit stating that all current Mississippi clients have been notified of her
      disbarment and that all files, papers, monies, and other property belonging to
      such clients have been returned as ordered herein and showing, in the cases
      in which it was not possible to notify such clients or return their property, that
      due diligence was used to do so;

10.   Within ten days of receipt of this Order of Disbarment, Mauk-Williams shall
      notify every attorney and adverse party in any legal proceeding in which she
      is involved and all affected courts and agencies of her disbarment and
      consequent inability to act as an attorney. Within thirty days of receipt of this
      Order of Disbarment, Mauk-Williams shall file with this Court an Affidavit
      stating that all attorneys or adverse parties in any such proceeding in which she
      is involved and all affected courts and agencies have been notified of her
      disbarment and consequent inability to act as an attorney.

SO ORDERED, this the 4th day of August, 2020.


                                          /s/ T. Kenneth Griffis, Jr.
                                       T. KENNETH GRIFFIS, JR., JUSTICE
                                       FOR THE COURT




                                      3